OPINION
HANSON, Justice.
Appellant teachers’ union, Education Minnesota Chisholm (“EMC”), petitioned the state Bureau of Mediation Services (“BMS”) for a clarification of an appropriate bargaining unit of employees of respondent Independent School District No. 695 (“the District”) in Chisholm, Minnesota. EMC claimed that the six Early Childhood Family Education (ECFE) instructors employed by the District should be included in EMC’s bargaining unit. The BMS ruled that ECFE instructors should not be included in the bargaining unit because they did not meet the definition of “public employees,” which excludes part-time school staff who provide “community education instruction [that is] offered on a noncredit basis.” Minn.Stat. § 179A.03, subd. 14(i) (2002).1
EMC appealed, arguing that the term “noncredit basis” did not apply to ECFE instructors because “noncredit” (1) has no meaning in elementary education and (2) was intended by the legislature only to exclude higher education faculty. Education Minnesota-Chisholm, v. Independent Sch. Dist. No. 695, 649 N.W.2d 474, 477 (Minn.App.2002) (EMC). The court of appeals affirmed the BMS ruling in a 2-1 opinion. Id. at 480. We granted EMC’s petition for review and now affirm.
The parties have stipulated to the facts. EMC is the exclusive bargaining representative for teachers in the District. The District has a long-standing ECFE program which provides instruction to parents and their preschool children. This instruction is not part of the K-12 curriculum and is not part of compulsory education mandated by state law. See Minn.Stat. § 120A.22 (2002).
At the time of the initial petition, the District employed six instructors to work part-time in the ECFE program. Each of *142these instructors is required to be licensed under normal state teacher-licensing procedures. Minn.Stat. § 124D.13, subd. 11 (2002). Historically, the EMC bargaining unit has not included part-time ECFE instructors or coordinators.
Both the BMS and the court of appeals majority concluded that the ECFE instructors are properly excluded from the bargaining unit because they provide “community education instruction [that is] offered on a noncredit basis,” as described in Minn.Stat. § 179A.03, subd. 14, and thus are excluded from the definition of “public employee” under Minn.Stat. § 179A.03, subd. 14(e).
EMC argues that the ECFE instructors should be included in the bargaining unit because (1) they qualify as “public employee[s]” under the statute; (2) the statutory term “noncredit” is ambiguous and inapplicable to school district teachers; and (3) the legislative intent supports the inclusion of ECFE instructors with all teachers in the bargaining unit.
Sections 179A.01 to 179A.25 of the Minnesota Statutes are collectively known as the Public Employment Labor Relations Act (PELRA). Minn.Stat. § 179A.02 (2002). The Act governs the relationships between public employers and their employees. Minn.Stat. § 179A.01 (2002). The crucial section in this dispute, Minn. Stat. § 179A.03 (2002), defines the terms used in PELRA. That section states that the “ ‘[a]ppropriate unit’ or ‘unit’ means a unit of employees determined under sections 179A.09 to 179A.11. For school districts, the term means all the teachers in the district.” Minn.Stat. § 179A.03, subd. 2 (2002) (emphasis added).
“Teacher,” however, does not include all licensed teachers but rather is a term of art in PELRA. As subdivision 18 of the definition section states:
“Teacher” means any public employee other than a superintendent or assistant superintendent, principal, assistant principal, or a supervisory or confidential employee, employed by a school district:
(1) in a position for which the person must be licensed by the board of teaching or the commissioner of children, families, and learning; or
(2) in a position as a physical therapist or an occupational therapist.
Minn.Stat. § 179A.03, subd. 18 (2002) (emphasis added). Thus, only workers who meet the statutory definition of “public employee” can be considered “teacher[s]” under PELRA and are to be included in bargaining units such as the one represented by EMC.
Subdivision 14 of the definition statute defines “public employee” as “any person appointed or employed by a public employer,” and then provides 12 enumerated exclusions. MinmStat. § 179A.03, subd. 14. The exclusion implicated in this case provides that “part-time employees whose service does not exceed the lesser of 14 hours per week or 35% of the normal work week in the employee’s appropriate unit” are not public employees. Id. at subd. 14(e).
The parties agree that none of the ECFE instructors involved in this case have work schedules which exceed the lesser of 14 hours per week or 35% of the normal work week of the District. The parties also agree that, presuming no further provision in PELRA is applicable to the status of the ECFE instructors, these instructors would not be considered “public employees” and therefore would not be included in EMC’s bargaining unit.
EMC argues, however, that the part-time employee exclusion quoted above from MinmStat. § 179A.03, subd. 14(e), does not apply because of a statutory exemption which states:
*143The following individuals are public employees regardless of the exclusion[ ] of clause[ ](e) * * *:
(i) An employee hired by a school district or the board of trustees of the Minnesota state colleges and universities except at the university established in section 136F.13 or for community services or community education instruction offered on a noncredit basis: (A) to replace an absent teacher or faculty member who is a public employee, where the replacement employee is employed more than 30 working days as a replacement for that teacher or faculty member; or (B) to take a teaching position created due to increased enrollment, curriculum expansion, courses which are a part of the curriculum whether offered annually or not, or other appropriate reasons * * *.
Minn.Stat. § 179A.03, subd. 14 (2002) (emphasis added). The parties do not dispute that the Chisholm ECFE instructors hold teaching positions “created due to * * * appropriate reasons,” and they agree that the ECFE instruction provided in Chisholm’s program is “community education instruction.” See id. at subd. 14(i)(B). They differ only over whether that instruction is “offered on a noncredit basis.” See id. at subd. 14(i).
The meaning of the phrase “offered on a noncredit basis” is the dispositive question in this case. If the ECFE instruction in Chisholm is “noncredit,” then the ECFE teachers are not exempted from the exclusion to the definition of “public employees” and cannot be in the “appropriate unit” represented by EMC. If, by contrast, Chisholm’s ECFE instruction is for credit, then the ECFE instructors are exempted from the exclusion to the definition of “public employees” and are properly included in EMC’s bargaining unit.2
Construction of a statute is a legal conclusion; thus, this court reviews questions of statutory construction under a de novo standard. In re A.A.E., 590 N.W.2d 773, 776 (Minn.1999). The court’s goal in statutory interpretation is to give effect to the intention of the legislature in drafting the statute. State v. Orsello, 554 N.W.2d 70, 74 (Minn.1996); see also Minn. Stat. § 645.16 (2002) (“The object of all interpretation and construction of laws is to ascertain and effectuate the intention of the legislature.”). The court begins with a careful examination of the statutory language itself and a reference to the tools of statutory construction provided by the legislature. Orsello, 554 N.W.2d at 74. This court first looks to see whether the statute’s language, on its face, is clear or ambiguous. American Family Ins. Group v. Schroedl, 616 N.W.2d 273, 277 (2000). A statute is only ambiguous when its language is subject to more than one reasonable interpretation. Id.
EMC argues that “noncredit” is ambiguous as applied to ECFE. It cites with approval the court of appeals’ dissenting opinion, which argued that the use of
[t]he term “community education instruction offered on a noncredit basis” is *144ambiguous both in text and context because elementary and early childhood education does not have a credit certification system. The word “noncredit” presupposes a credit-noncredit distinction that does not exist in elementary and early childhood education but does apply to secondary and postsecondary education.
EMC, 649 N.W.2d at 481 (Lansing, J., dissenting). EMC concurs, maintaining that “[ejlementary and early childhood education simply do not have a credit certification system or a credit-noncredit distinction. In other words, ‘noncredit’ only means something when it is accompanied by a ‘for credit’ alternative.”
We conclude that the ECFE programs fall within the plain meaning of the term “noncredit.” We concur with the court of appeals’ majority that the sine qua non of academic credit is the “satisfaction of certain academic requirements resulting] in uniform advancement (usually in one-year increments) and graduation.” EMC, 649 N.W.2d at 479. Unlike standard elementary education programs, the ECFE program is not required for and does not provide academic advancement. Instead, its purpose is to provide instruction to parents and their preschool children that is not part of the K-12 curriculum. It does not lead to any certification, graduation or similar outcome.
Moreover, we cannot accept the premise of EMC’s argument that ECFE programs should be viewed as comparable to elementary education for purposes of interpreting the term “noncredit.” We observe that ECFE instruction is offered predominantly to parents and can be viewed as comparable to adult education for purposes of interpreting the term “noncredit.” The parent participants receive no certification or academic advancement for their participation in the program.
Because we find the terms of the statute clear and unambiguous, we need not examine the legislative history of Minn.Stat. § 179A.03, subd. 14(i).
Accordingly, we affirm the decision of the court of appeals that the six ECFE instructors employed by the District were properly excluded from the bargaining unit.
Affirmed.

. We refer to the pertinent provision as subdivision 14(i) but note that there are two such provisions: Minn.Stat. § 179A.03, subd. 14(i) [where (i) is a lower-case letter], and Minn. Stat. § 179A.03, subd. 14(i) [where (i) is a roman numeral]. The provision we are concerned with here is the latter provision.


. Neither party questions the importance of the ECFE programs. According to the Minnesota Department of Children, Families and Learning, ECFE programs are offered in all of the 341 school districts and the 4 tribal schools in Minnesota. Minnesota Department of Children, Families & Learning, Minnesota Public Schools Early Childhood Family Education Fiscal Year 2002 Fact Sheet, available at http://cfl.state.mn.us/ecfi/ecfefact.htm. These programs provide vital educational services to large numbers of Minnesotans: in the 2000-2001 school year, over 300,000 children and parents' — including over 43% of Minnesota’s pre-kindergarten children — participated in ECFE programs. Id.